DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 08/09/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11, 13 and 21 are withdrawn as being directed to non-elected inventions.  Claims 12, 14-20 and 22-29 were previously canceled.  Accordingly, claims 1-10 are under examination.

Specification
 The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a continuation of Application Serial No. 16/131,781, filed September 14, 2018”  .  Applicant should insert --, now U.S. Patent 10,101,344--.               Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
             The claims are directed to a methods analyzing a biological sample in a subject suspected of having an autoimmune disease.   The limitation ‘biological sample’ represents a genus and encompasses synovial fluid, sputum, cardiac tissue, brain tissue, stool, vomit, and lung tissue to name a few.  The limitation ‘autoimmune disease’ represents a genus and encompasses Systemic Lupus, Scleroderma, Multiple Sclerosis, Psoriasis, Sjogrens Syndrome, Vitiligo, Polymyositis, Microscopic Colitis and Urticaria etc.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘biological sample’,  ‘autoimmune disease’ and ‘subject’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 1 discloses that the present disclosure is based on the observations that the levels of cleaved high molecular weight kininogen (HMWK) are elevated in patients having autoimmune disease, such as reheumatoid arthritis (RA), Crohn’s disease (CD) and ulcerative colitis (UC) and discloses providing a samples such as serum or plasma.  Pages 11-12 discloses that an extensive level of cleaved HMWK was observed in RA patients and a moderate level of cleaved HMWK was observed in both CD and UC patients.  The specification on page 25 discloses elevated levels of cleaved HMWK were found in autoimmune diseases such as RA, CD and UC and that cleaved HMWK can serve as a reliable biomarker for diagnosing an autoimmune disease (e.g. RA, UC and CD based on the level of cleaved HMWK in a plasma sample obtained from a candidate patient.  The specification on page 59 discloses that the patient to be tested is a human patient.  The specification on page 68 discloses determining the levels of cleaved HMWK in plasma samples obtained from patients of RA, UC and CD as well as from healthy subjects.  The examples in the specification are limited to the measurement of the level of cleaved HMWK in plasma or serum samples from human patients having or suspected of having RA, UC and CD. The specification does not provide for analyzing any and all subjects suspected of having any and all autoimmune disease by measuring cleaved HMWK in any and all possible samples.
         Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) (filed in the IDS submitted 08/17/2020) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76)  (filed in the IDS submitted 08/17/2020) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only examples utilized in the specification appears to be limited to human serum and plasma samples and measurement of cleaved HMWK in the patients suspected of having RA, UC and CD.
 The specification does not disclose that cleaved HMWK which appears in serum or plasma of RA, UC and CD subjects also appear in samples such as lung, brain, sputum, stool or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with RA, UC or CD..  As stated supra the specification appears to be limited to human serum or plasma samples and measurement of cleaved HMWK in subjects suspected of having RA, UC or CD.
            The specification also fails to provide for a correlation of the recited cleaved HMWK in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited cleaved HMWK exists in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these biomarkers exist in such subjects with any possible autoimmune disease.  Further, it is not well known in the art that these samples provide for the recited cleaved HMWK and that a correlation exists between such biomarkers in the samples to all possible autoimmune disease.  The examples in the specification appear to be limited to the detection of cleaved HMWK in human serum or plasma and analyzed with RA, CD or UC.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the measurement of cleaved HMWK in any and all samples in any and all species of subjects or that any and all samples comprise or are expected to comprise the cleaved HMWK  in any and all forms of autoimmune disease an utilized for analyzing the samples in such subjects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 the recitation “severe burns” is vague and indefinite.  The specification does not provide a definition for the phrase and it is unclear what the applicant intends to encompass.  Further the recitation “severe” is a relative term which renders the claim indefinite. The term “severe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended to delete the phrase from the claim.
Claim 2 the recitation “neuropathic pain” is vague and indefinite.  The specification does not provide a definition for the phrase and it is unclear what the applicant intends to encompass.  Further the recitation “pain” is a subjective term which renders the claim indefinite. The term “pain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended to delete the phrase from the claim.
Claim 9 the recitation “the human subject” there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claim is directed to a naturally occurring correlation between the levels of the recited biomarker in a subject with the autoimmune disease compared to a control sample..  
    
Step 2A, Prong 2
The additional elements of providing a biological sample and measuring a level of cleaved HMWK and comparing to a control does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
          Also, with respect to the recitation “identifying the human subect as having the autoimmune disease…”.   The “identifying” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the measured biomarker being correlated with autoimmune disease.  No active method steps are invoked or clearly required; the “identifying” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by the art below it is well known routine and conventional in the art to provide a biological sample and measure a level of cleaved HMWK and compare to that of a control
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cugno et al., J Allergy Clin Immunol, Vol 93, No. 5, May 1994, pages 870-876) (submitted in the IDS filed 08/17/2020). 
           Cugno et al discloses a method of obtaining and providing a plasma sample from a subject suspected of having autoimmune AAE (e.g. abstract, pgs 871-873).  Cugno et al discloses measuring the level of cleaved high molecular weight kininogen in the sample (e.g. abstract, pgs 871-873).  Cugno et al discloses using a binding agent such as an antibody that is specific for cleaved HMWK in immunoblotting analysis (Western blotting) (e.g. abstract, page 872).

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (US 2011/0212104) in view of Isordia-Salas et al (Blood, October 2003, Vol. 102, No. 8, pages 2835-284) (submitted in the IDS filed 08/17/2020).
            Beaumont et al discloses a method for diagnosing an autoimmune disease such as Crohn’s disease in a subject (e.g. abstract, para's 0025, 0027, 0034, 0044-0055, 0160-0162).  Beaumont et al discloses measuring the level of one or more biomarkers in a biological sample such as plasma or serum sample and comparing the level to a normal control (e.g. abstract para's 0021, 0025, 0027, 0034, 0044-0055, 0092, 0132, 0160-0162).  Beaumont et al discloses that the subject suffering from Crohn's can be treated and that treatment can be assessed, monitored and modified (e.g. abstract, para's 0002, 0006, 0014, 0017, 0018, 0044). Beaumont et al discloses obtaining samples at first and second time points and measuring the levels of the biomarkers of the different time points (e.g para 0040).
            Beaumont et al differs from the instant invention in failing to teach the measurement of cleaved high molecular weight kininogen (HMWK).
           Isordia-Salas et al teaches a direct correlation of increased cleavage of high molecular weight kininogen in Crohin's disease (e.g. abstract).
           It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to incorporate the measurement of cleaved high molecular weight kininogen into the method of Beaumont et al because Isordia-Salas et al shows that there is increased cleavage of high molecular weight kininogen (HMWK) in Crohn’s disease and Beaumont et al teaches that multiple biomarkers can be utilized in the method and one of ordinary skill in the art would recognize that the addition of HMWK with other biomarkers provides for increased confidence of diagnosis.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the measurement of HMWK into the method of Beaumont et al.

15.      Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al or Cugno et al., J Allergy Clin Immunol, Vol 93, No. 5, May 1994, pages 870-876) (submitted in the IDS filed 08/17/2020)  in view of Isordia-Salas et al as applied to claims 1-3 and 9 above, and further in view of Schousboe et al (FEBS Journal 276, 2009, pages 52285238) (submitted in the IDS filed 08/17/2020).
          See above for the teachings of Beaumont et al., or Cugno et al and Isordia-Salas et al.
          Beaumont et al or Cugno et al and Isordia-Salas et al differ from the instant invention in failing to teach the addition of a protease inhibitor.
          Schousboe et al discloses that it is known in the art to add the presence of a protease inhibitor to a sample when the cleavage of HMWK is being determined (e.g. page 5232, 2nd column).
           It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to incorporate a protease inhibitor such as taught by Schouboe et al into the modified method of Beaumont et al or the method of Cugno et al because Schousboe et al shows that it is well known and conventional.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a protease inhibitor into the modified method of Beaumont et al or the method of Cugno et al.

          Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al in view of Isordia-Salas et al and Schousboe et al as applied to claims 1-3 and 9 above, and further in view of Cugno et al., J Allergy Clin Immunol, Vol 93, No. 5, May 1994, pages 870-876) (submitted in the IDS filed 08/17/2020).
          See above for the teachings of Beaumont et al., Isordia-Salas et al., and Schousboe et al.
          Beaumont et al., Isordia-Salas et al., and Schousboe et al differ from the instant invention in failing to teach the measurement is by an immunoblotting assay with a binding agent specific to cleaved HMWK.
           Cugno et al teaches that it is known in the art to measure and quantify cleaved high molecular weight kininogen by use of a binding agent such as an antibody that is specific for cleaved HMWK in immunoblotting analysis (Western blotting) (e.g. abstract, page 872).
           It would have been obvious before the effective filing date of the claimed invention  to a person having ordinary skill in the art to incorporate immunoblotting analysis for the measurement of cleaved HMWK in the modified method of Beaumont et al because Cugno et al shows that it is known and conventional in the art to determine levels of cleaved HMWK by immunoblot analysis.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating immunoblotting analysis for the measurement of cleaved HMWK in the modified method of Beaumont et al.

          Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al in view of Isordia-Salas et al as applied to claims 1-3 and 9 above, and further in view of Sinha et al (US 2014/0128436).
           See above for the teachings of Beaumont et al and Isordia-Salas et al.
          Beaumont et al and Isordia-Salas et al differ from the instant invention in failing to teach the treatment comprises administering a plasma kallikrein inhibitor.
          Sinha et al teaches that plasma kallikrein inhibitors are known in the art and are given to subjects to treat diseases or conditions (e.g. abstract, para’s 0035, 0169).  Sinha et al teaches that plasma kallikrein cleaves high molecular weight kininogen (e.g. para 0169).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate plasma kallikrein inhibitor treatment such as taught by Sinha et al into the modified method of Beaumont et al because the modified method of Beaumont et al teaches increased Ievels cleaved (HMWK) in Crohn's and Sinha et al teaches that plasma kallikrein cleaves high molecular weight kininogen and teaches plasma kallikrein inhibitors and one of ordinary skill would recognize that a treatment would be needed to decrease the cleaved (HMWK) because the cleaved (HMWK) is increased in Crohn's and one would want to utilize an agent to cause inhibition of plasma kallikrein in order to decrease the level of cleaved (HMWK) in the subjects in the modified method of Beaumont et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 17-18 of U.S. Patent No. 10,101,344. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. 10,101,344 comprises method of analyzing a sample by providing a biological sample from a subject suspected of having autoimmune disease and measuring cleaved HMWK and one of ordinary skill in the art would recognize that the more specific claims of  U.S. 10,101,344 which requires diagnosis and treatment of RA, UC and Crohn’s would encompass the broader claims of the current application.
NOTE: it is noted that the current application is a CON of 16/131,781 (US 10,648,990) which is a DIV of 15/030,790 (US 10,101,344).  Being that the current applicant is a CON of US 10,648,990 and a DIV of US 10,101,344 (of which the allowed identifying and treatment method was not originally presented in the 15/030,344 thus the double patenting rejection has been made.
 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 17-18 of U.S. Patent No. 11,156,612. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. 11,156,612 comprises method of analyzing a sample by providing a biological sample from a subject suspected of having RA, UC or Crohn’s disease and measuring cleaved HMWK and one of ordinary skill in the art would recognize that the more specific claims of  U.S. 11,156,612  would encompass the broader claims of the current application.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641